Citation Nr: 0416953	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for carpal 
tunnel syndrome of the left hand, to include as secondary to 
post-operative service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the claim of 
entitlement to service connection for carpal tunnel syndrome 
of the left hand on the basis that no new and material 
evidence had been received.  A notice of disagreement was 
received in September 2001 and the RO issued a statement of 
the case and sent it to the veteran in May 2002.  A 
substantive appeal was received from the veteran in June 
2002. 

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in November 2002; a transcript of 
his testimony is of record.  At the hearing, the veteran 
submitted additional evidence for which he waived RO 
consideration in the first instance.  See 38 C.F.R. § 20.800 
(2003).

The Board's decision on the petition to reopen is set forth 
below.  The remaining claim on appeal is addressed in the 
remand following the decision; this claim is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  An unappealed June 2000 Board decision denied service 
connection for carpal tunnel syndrome of the left hand, to 
include as secondary to a post-operative service-connected 
left shoulder disability.

3.  The veteran petitioned to reopen this claim in September 
2000.

4.  Evidence received since the June 2000 Board decision that 
relates carpal tunnel syndrome of the left hand to service, 
bears directly and substantially upon the specific matters 
under consideration; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The June 2000 Board decision denying service connection 
for carpal tunnel syndrome of the left hand, to include as 
secondary to a post-operative service-connected left shoulder 
disability is final.  38 U.S.C.A. §§ 7103(a), 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received since the June 2000 Board decision that 
denied service connection for carpal tunnel syndrome of the 
left hand is new and material and the veteran's claim for 
service connection for that benefit is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (in effect prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection and a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992).

In a June 2000 decision, the Board denied service connection 
for carpal tunnel syndrome of the left hand, finding no 
evidence of such disability in service and no evidence 
relating carpal tunnel syndrome to service or to the 
veteran's service-connected left shoulder disability.  In 
general, Board decisions are final.  38 U.S.C.A. §§ 7103(a), 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

Since the June 2000 decision is final, the veteran's current 
claim to reopen the service connection claim for carpal 
tunnel syndrome of the left hand may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R.§ 3.156(a) (2003).  This amendment applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran filed his claim to 
reopen in September 2000, therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the service 
connection claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

As the last final disallowance of the veteran's claim of 
entitlement to service connection for carpal tunnel syndrome 
of the left hand was a June 2000 Board decision, the Board 
must now determine whether new and material evidence has been 
received subsequent to the June 2000 Board decision 
sufficient to reopen that claim.

The Board in its June 2000 decision determined that the 
veteran was not entitled to service connection for carpal 
tunnel syndrome of the left hand because there was no medical 
evidence of carpal tunnel syndrome in service and no evidence 
relating the veteran's current carpal tunnel syndrome to 
service or to the service-connected left shoulder disability.  

The evidence submitted would have to tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the previous denial.  See Evans, supra.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether there was any 
objective evidence of carpal tunnel syndrome in service and a 
nexus relating such disability to active service.  

The evidence received since the June 2000 Board decision 
includes private medical evidence, VA treatment records, 
duplicates of service medical records, a hearing transcript 
and statements by the veteran.  Specifically, an August 2001 
private medical statement by a Dr. "S." reveals that the 
veteran's carpal tunnel syndrome "was probably" related to 
his employment as a mechanic in service.  This record 
substantially differs from the previously received records in 
that it suggests a nexus between the veteran's carpal tunnel 
syndrome and service.  This additional medical evidence was 
not previously of record, and it bears directly and 
substantially upon the specific matter under consideration.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2003).  Accordingly, the veteran's claim of entitlement to 
service connection for carpal tunnel syndrome of the left 
hand is reopened.



ORDER

New and material evidence having been received, the veteran's 
claim for service connection for carpal tunnel syndrome of 
the left hand is reopened.  To this extent only, the appeal 
is granted.

REMAND

The veteran contends that his carpal tunnel syndrome of the 
left hand is related to service.  He relates his carpal 
tunnel syndrome to his service-connected left shoulder 
disability and to his employment as a light wheel vehicle 
mechanic in service.  

In June 1985, while in service, the veteran injured his left 
shoulder when he hit his arm on a sharp corner of a vehicle.  
He had complaints of pain and a feeling of his left hand 
"giving out."  Subsequent x-rays showed osteochondroma of 
the left humerus.  In November 1985, osteochondroma was 
surgically removed.  The veteran asserts that he has had 
numbness, tingling, and pain in the left hand since this 
surgery.  

In a May 1992 rating decision, the RO granted service 
connection for a left shoulder disability.  The left shoulder 
disability is currently rated as 30 percent disabling.

The veteran underwent subsequent surgeries in September 1994 
and March 2001 to remove recurrent osteochondroma of the left 
proximal humerus.  

In April 1998, the veteran presented himself for a VA 
neurological examination.  Diagnosis was bilateral median 
sensory entrapment mononueuropathy at or distal to the wrist 
consistent with mild carpal tunnel syndrome.  There was no 
evidence of other neuropathy on the left upper extremity.

According to a private medical record by a Dr. "H." dated 
in November 2000, a neurological evaluation was recommended 
in order to determine if there was evidence of neurapraxia of 
the left arm.  

The Board notes that there is private medical evidence of 
record relating the veteran's carpal tunnel syndrome to his 
in-service employment as a mechanic, rather than to his 
service-connected left shoulder disability.  Private medical 
statements by Dr. "S." dated in August 2001 and December 
2001 suggest a nexus between the veteran's current carpal 
tunnel syndrome of the left hand and his employment as a 
mechanic while in service, based on the repetitive movement 
of using mechanic tools.

Given the medical evidence by Dr. S. suggesting a nexus 
between the veteran's carpal tunnel syndrome and his 
repetitive use of mechanic tools while in service, and the 
veteran's contention that his carpal tunnel syndrome is 
related to his left-shoulder disability, the Board finds that 
a current VA examination is necessary in order to clearly 
ascertain the etiology of his carpal tunnel syndrome of the 
left hand.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of evidence submitted to the Board 
(notwithstanding the waiver of initial RO consideration of 
that evidence).

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
etiology of carpal tunnel syndrome of the 
left hand.  The examiner should review 
the claims folder, including the April 
1998 VA examination report and statements 
by Dr. S. dated in August 2001 and 
December 2001.  The examiner is 
specifically requested to provide an 
opinion as to whether the veteran's 
current carpal tunnel syndrome of the 
left hand (if found) is at least as 
likely as not (i.e., there is at least a 
50 percent probability) linked to his 
repetitive use of mechanic tools in 
service or his service connected left 
shoulder disability.  The examiner should 
also comment on any effect, if any, that 
the service-connected left shoulder 
disability has on the carpal tunnel 
syndrome of the left hand.  The examiner 
should be asked to provide a complete 
rationale for all his or her opinions and 
conclusions in the examination report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence (to 
include that submitted directly to the 
Board) and legal authority.  If the 
veteran does not report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to and discussion of any 
additional legal authority considered, 
and full reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  Thereafter, the case should be 
returned to the Board, if in order.  This appeal is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



